 1   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
 2   GOKALP Y. GURER, S.B. #311919
 3      Email: ggurer@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263 Protected Materials
 7
     Attorneys for Defendants CITY OF CITRUS HEIGHTS (also sued erroneously herein as CITY
 8   OF CITRUS HEIGHTS POLICE DEPARTMENT), JORDAN RINEK, ERIC DIAS, KANE
 9   KISSAM, WILLIAM DUNNING, VALENTIN ZAZHITSKIY, JEREMY HATCHELL, and
     JASON FRITZ
10
                                   UNITED STATES DISTRICT COURT
11
12                                EASTERN DISTRICT OF CALIFORNIA

13   JAMES NELSON, an individual,                     )   Case No.: 2:18-cv-00501-TLN-DB
                                                      )
14
                                    Plaintiff,        )   STIPULATION FOR SETTLEMENT
15                                                    )   CONFERENCE WITH JUDGE NEWMAN
                            vs.                       )   ORDER THEREON
16                                                    )
17   CITY OF CITRUS HEIGHTS, et al.,                  )
                                                      )
18                                  Defendants.       )
                                                      )
19
            COMES NOW THE PARTIES by and through their respective counsel and subject to the
20
     approval of this Court, hereby stipulate, with the Court’s permission, to attend a settlement
21
     conference with Magistrate Judge Newman. The parties ask that this matter be set for August 6,
22
     2019 at 9:00 a.m.
23
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24
       Dated: May 30, 2019                                 ANGELO, KILDAY & KILDUFF, LLP
25
                                                               /s/ Gökalp Y. Gürer
26                                                         By:_________________________________
27                                                            BRUCE A. KILDAY
                                                              GÖKALP Y. GÜRER
28                                                            Attorneys for Defendants

                                                      -1-
           STIPULATION FOR SETTLEMENT CONFERENCE WITH JUDGE NEWMAN ORDER THEREON
 1     Dated: May 30, 2019                           MAYALL HURLEY, P.C.
 2                                                           /s/ William J. Gorham, III
                                                             (as authorized on May 30, 2019)
 3                                                   By:_________________________________
                                                        WILLIAM J. GORHAM III
 4                                                      Attorney for Plaintiff
 5
 6     Dated: May 30, 2019                           LAW OFFICES OF MARK A. THIEL

 7                                                           /s/ Mark A. Thiel
                                                             (as authorized on May 30, 2019)
 8                                                   By:_________________________________
                                                        MARK A. THIEL
 9
                                                        Attorney for Plaintiff
10
11                                             ORDER
12          GOOD CAUSE APPEARING THEREFOR: IT IS HEREBY ORDERED the Parties
13   attend a settlement conference before Magistrate Judge Newman on August 6, 2019 at 9:00 a.m.
14
15   Date: May 31, 2019
16
17
                                                     Troy L. Nunley
18                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                   -2-
          STIPULATION FOR SETTLEMENT CONFERENCE WITH JUDGE NEWMAN ORDER THEREON
